Title: From Benjamin Franklin to the Marquise de Senneville, [6 June 1777]
From: Franklin, Benjamin
To: Senneville, ——, marquise de Gérente de


Madam,
[June 6, 1777]
It would be a Pleasure to me if I could in this Instance show the Regard I have for your Recommendation. My Answer to M. de Lauron, which I send open for your Perusal, will acquaint you with the Reasons.
As soon as I hear of the Arrival of M. le Chevalier Dannemours I shall immediately acquaint you with it. I have &c.
Countess de Saineville
